DETAILED ACTION
Claims 1-6, 8-9, 11-14, 17 and 19-25 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.

Response to Arguments
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Withdrawn.
Applicant Argues: Applicants arguments are based on newly amended subject matter.
Examiner’s Response: The additional elements of the independent claims, when considered in combination, integrate the judicial exception into a practical application. In particular, the claim amendments, when considered in light of the claim combination, renders the claims integrated into a practical application. In view of [0083] of the specification as filed, the judicial exception is integrated into a practical application as it requires a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Furthermore, the present claims apply or use the judicial exception with a particular machine, such that it is more than generally linking the judicial exception.
Therefore, the 101 rejection is Withdrawn.
Following Applicants arguments and amendments, the 102 rejection of the claims is Withdrawn. 
Applicant Argues: Applicants argues the claims do not anticipate “projecting, by a well bore trajectory model, a trajectory of the well bore to respective measured depths where at least one of the one or more first directional measurements or one or more second directional measurements was performed to predict one or more predicted directional measurements of the well bore at the respective measured depths.”
Examiner’s Response: In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “measured depths”, “predict one or more predicted directional measurements of the well bore at the respective measured depths”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However, the claim is newly rejected under 35 U.S.C. 103 based on the amendments submitted by Applicant.
Therefore, the 102 rejection is Withdrawn.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant Argues: Applicants argues the claims are allowable based on their dependency.
Examiner’s Response: As noted above, the arguments above are based on unclaimed features and the rejection has been updated based on the amendments submitted. See updated 103 rejection as they are believed to address Applicant’s arguments.
Therefore, the 103 rejection is Maintained.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “a stationary directional measurement” and “a continuous directional measurement”, in lines 11 and 12, which is improper because is a previous recitation of “a stationary directional measurement” and “a continuous directional measurement”.  Suggested correction is for the limitation to read “a second stationary directional measurement” and “a second continuous directional measurement”, as this is not the first recitation. Appropriate correction is required.

Examiner’s Note: For the purposes of examination “a stationary directional measurement” and “a continuous directional measurement” will be interpreted as “a second stationary directional measurement” and “a second continuous directional measurement”.

Claim 9 is objected to because of the following informalities: the claim recites “a stationary directional measurement” and “a continuous directional measurement”, in lines 15 and 16, which is improper because is a previous recitation of “a stationary directional measurement” and “a continuous directional measurement”.  Suggested correction is for the limitation to read “a second stationary directional measurement” and “a second continuous directional measurement”, as this is not the first recitation. Appropriate correction is required.

Examiner’s Note: For the purposes of examination “a stationary directional measurement” and “a continuous directional measurement” will be interpreted as “a second stationary directional measurement” and “a second continuous directional measurement”.

Claim 17 is objected to because of the following informalities: the claim recites “a stationary directional measurement” and “a continuous directional measurement”, in lines 12 and 13, which is improper because is a previous recitation of “a stationary directional measurement” and “a continuous directional measurement”.  Suggested correction is for the limitation to read “a second stationary directional measurement” and “a second continuous directional measurement”, as this is not the first recitation. Appropriate correction is required.

Examiner’s Note: For the purposes of examination “a stationary directional measurement” and “a continuous directional measurement” will be interpreted as “a second stationary directional measurement” and “a second continuous directional measurement”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-14, 17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Banirazi-Motlagh et al. USPPN 2017/0370151 (hereinafter “Banirazi”), in view of Zamanian et al. USPPN 2012/0048618.
Regarding claim 1, Banirazi teaches A method comprising: steering, with a drilling tool, a wellbore through a geological formation, wherein the drilling tool comprises one or more sensors; ([0012], [0014], [0016], [0040], one or more sensors are positioned along the drill string, with steerable motors on the drill string, the desired wellbore direction is obtained)
obtaining, with the one or more sensors, a first directional measurement associated with a wellbore, wherein the first directional measurement is a stationary directional measurement; ([0012], [0014] [0015] a system can include a first set of one or more sensors positioned along the drill string thereby defining one or more downhole sensors, A system also can include a second set of one or more sensors positioned at the surface thereby defining one or more surface sensors, the sensors measure during a slide drill iteration)
obtaining, with the one or more sensors, a second directional measurement associated with the wellbore, wherein the second directional measurement is a continuous directional measurement; ([0012], [0014], [0015] sensors are positioned along the drill string, they continuously measure tool orientation during rotate drill iterations)
obtaining, with the one or more sensors, a third directional measurement associated with the wellbore, wherein the third directional measurement is at least one of a stationary directional measurement and a continuous directional measurement; ([0012], [0014], [0015], during slide drilling and rotate drill iterations a series of tool face measurements are captured)
projecting, with a wellbore trajectory model, a trajectory of the wellbore along a distance associated with the third directional measurement based, at least in part, on at least one of the first directional measurements and the second directional; ([0012], [0014]-[0016], [0018], [0038], [0051], responsive to the dynamic model, the tool face orientation is projected based on sensor readings)
determining, with the wellbore trajectory model, a predicted third directional measurement based, at least in part, on the projected trajectory; ([0015], [0016], [0018], [0051], Using the model a target tool face orientation (TFO), downhole torque on bit (DTOB) and downhole weight on bit (DWOB) is determined)
determining … one or more a first error based, at least in part, on a difference between the predicted third directional measurement, and the third directional measurements; and ([0015], [0016], [0018], [0051], A comparison of the target TFO, DTOB and DWOB values with actual values produces an error)
calibrating … the wellbore trajectory model based on the first error. ([0012], [0016], [0051], further, determining the actual tool face measurement value and the one or more of the actual DTOB measurement value and the actual DWOB measurement value can include reconciling the one or more filtered measurements thereby to produce one or more reconciled measurements and verifying the one or more reconciled measurements thereby to produce one or more verified measurements" Determining the actual tool face measurement value and the one or more of the actual DTOB measurement value and the actual DWOB measurement value also can include remediating gross errors in the one or more verified measurements thereby to produce the actual tool face measurement value and the one or more of the actual DTOB measurement value and the actual DWOB measurement value. Additionally, in some circumstances, the control command can be responsive to one or more dynamic models of the drill string within the borehole)
steering the drilling tool through the geological formation based, at least in part, on the wellbore trajectory ([0012], [0016], [0018], [0019], a control command is determined based on the dynamic model that is used to correct the drill string)
Banirazi does not explicitly teach, a self-learning controller, predicting a wellbore trajectory based on the calibrated wellbore trajectory model and one or more steering inputs, and
Zamanian teaches a self-learning controller ([0036], [0041]-[0045] the system is calibrated and uses history data to continually update the model)
predicting a wellbore trajectory based on the calibrated wellbore trajectory model and one or more steering inputs, and ([0036], [0041]-[0045], the trajectory of the drill string is projected based on the model and steering inputs)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Banirazi with Zamanian as the reference are related to steering drill strings, in order to incorporate a self-learning controller that predicts a wellbore trajectory. Zamanian would modify Banirazi by incorporating the self-learning control system. The motivation to combine would be increased confidence that the predicted measurement position will lie within the predetermined area is achieved. (Zamanian [0047])

Regarding claim 2, the combination of Banirazi with Zamanian teaches the limitations of claim 1. Banirazi also teaches determining a first steering input, based, at least in part, on the calibrated wellbore trajectory model. ([0012], [0016], [0018], [0019], a control command is determined based on the dynamic model that is used to correct the drill string)

Regarding claim 3, the combination of Banirazi with Zamanian teaches the limitations of claim 1. Banirazi also teaches further comprising: obtaining a fourth directional measurement associated with the wellbore, wherein the fourth directional measurement is a continuous directional measurement; (([0012], [0014], [0015], during slide drilling a series of tool face measurements are captured)
projecting, with the wellbore trajectory model, a trajectory of the wellbore along a distance associated with the fourth directional measurement based, at least in part, on at least one of the first directional measurement and the second directional measurement; ([0012], [0014]-[0016], [0018], [0038], [0051], responsive to the dynamic model, the tool face orientation is projected based on sensor readings)
determining a predicted fourth directional measurement based, at least in part, on the projected trajectory; ([0015], [0016], [0018], [0051], A target tool face orientation (TFO), downhole torque on bit (DTOB) and downhole weight on bit (DWOB) is determined)
determining a second error based, at least in part, on a difference between the fourth predicted directional measurement and the fourth directional measurement; ([0015], [0016], [0018], [0051], A comparison of the target TFO, DTOB and DWOB values with actual values produces an error)
wherein the third directional measurement is a stationary directional measurement; ([0012], [0014], [0015], during slide drilling a series of tool face measurements are captured)
wherein a slow control input is based on the first error, ([0012], [0015], [0016], [0018], TFO is used as an error calculation)
Examiner’s Note: The specification in [0032] provides clarification for a slow control input in the form of a “tool face” input.
wherein a fast control input is based on the second error; and ([0012], [0015], [0016], [0018], DTOB and DWOB are used as an error calculation)
Examiner’s Note: The specification in [0036] provides clarification for a slow control input in the form of a “WOB” and “torque on bit” input.
wherein calibrating the wellbore trajectory model based on the first error comprises calibrating the wellbore trajectory model based, at least in part, on the fast control input and the slow control input. ([0012], [0015], [0016], [0018], DTOB and DWOB are used as an error calculation)

Regarding claim 4, the combination of Banirazi with Zamanian teaches the limitations of claim 1. Banirazi does not explicitly teach determining a representative directional measurement based, at least in part, a combination of the first directional measurement and the second directional measurement; and  wherein projecting the trajectory of the wellbore along the distance associated with the third directional measurement comprises projecting, with the wellbore trajectory model, the trajectory of the wellbore along the distance associated with the third directional measurement based, at least in part, on the representative directional measurement.
Zamanian teaches determining a representative directional measurement based, at least in part, a combination of the first directional measurement and the second directional measurement; and ([0039], [0043]-[0046], the errors are combined over a depth window of previous estimates along two axes and measurements in order to ensure confidence in the error calculations)
wherein projecting the trajectory of the wellbore along the distance associated with the third directional measurement comprises projecting, with the wellbore trajectory model, the trajectory of the wellbore along the distance associated with the third directional measurement based, at least in part, on the representative directional measurement. ([0036], [0039], [0040], [0043] -[0046], the calibration of the tool model is used for downlink tool settings which in turn projects, making further measurements more accurate based on the history matching of previous measurements)

Regarding claim 5, the combination of Banirazi with Zamanian teaches the limitations of claim 1. Banirazi also teaches wherein the first directional measurement is obtained for a first distance and a fourth distance along the wellbore; ([0014], [0059], [0098], measurements are taken along the drill string) 
wherein the one or more second directional measurement is obtained for a second distance along the wellbore; ([0014], [0059], [0098], measurements are taken along the drill string)
wherein projecting, with the wellbore trajectory model, the trajectory of the wellbore along the distance associated with the directional measurement comprises projecting, with the wellbore trajectory model, ([0014], [0016], [0038], [0051], [0059], responsive to the dynamic model, TFO, DTOB and DWOB are projected based on sensor readings)
a slow trajectory of the wellbore based, at least in part, on the first directional measurement at the first distance along the wellbore and the first directional measurement at the fourth distance along the wellbore, and ([0012], [0014], [0015], [0016], [0018], [0059], TFO is used as an error calculation)
a fast trajectory of the wellbore based, at least in part, on the second directional measurement at the second distance along the wellbore and at least one of the first directional measurement at the first distance along the wellbore and the first directional measurement at the fourth distance along the wellbore; ([0012], [0014], [0015], [0016], [0018], [0059], DTOB and DWOB are used as an error calculation)
wherein determining the predicted third directional measurement comprises determining a slow predicted third directional measurement based, at least in part, on the slow trajectory of the wellbore and determining a fast predicted third directional measurement based, at least in part, on the fast trajectory of the wellbore; ([0012], [0015], [0016], [0018], TFO, DTOB and DWOB are used in the trajectory of the model)
wherein determining the first error comprises determining a first error based, at least in part, on a difference between the slow predicted third directional measurement and the third directional measurement and determining a second error based, at least in part, on a difference between the fast predicted third directional measurement and the third directional measurement; and ([0012], [0014], [0015], [0016], [0018], [0059], TFO, DTOB and DWOB is used as an error calculation)
wherein calibrating the wellbore trajectory model comprises calibrating the wellbore trajectory model based on the first error and the second error. ([0012], [0016], [0051], further, determining the actual tool face measurement value and the one or more of the actual DTOB measurement value and the actual DWOB measurement value can include reconciling the one or more filtered measurements thereby to produce one or more reconciled measurements and verifying the one or more reconciled measurements thereby to produce one or more verified measurements" Determining the actual tool face measurement value and the one or more of the actual DTOB measurement value and the actual DWOB measurement value also can include remediating gross errors in the one or more verified measurements thereby to produce the actual tool face measurement value and the one or more of the actual DTOB measurement value and the actual DWOB measurement value. Additionally, in some circumstances, the control command can be responsive to one or more dynamic models of the drill string within the borehole)

Regarding claim 6, the combination of Banirazi with Zamanian teaches the limitations of claim 1. Banirazi also teaches wherein calibrating the wellbore trajectory model comprises calibrating the wellbore trajectory model based, at least in part, on determining a control input, wherein determining the control input comprises determining the control input based, at least in part, on the first error. ([0012], [0016]-[0018], [0044]-[0046], [0054], the control input is determined based on the error of the target and actual TFO, DTOB, and DWOB values)

Regarding claim 8, the combination of Banirazi with Zamanian teaches the limitations of claim 5. Banirazi does not explicitly teach wherein the second distance is further downhole than the fourth distance and the fourth distance is further downhole than the first distance.
Zamanian teaches wherein the second distance is further downhole than the fourth distance and the fourth distance is further downhole than the first distance. ([0036], in some situations, It may be advantageous to project even further to an expected hole depth of the next static survey, in order to estimate or predict where the drill string 108 and/or the drill bit 110 may be positioned at the next planned survey point. The next planned survey point may, for example, be predetermined based on depth or distance from the last static survey)

In regards to claim 9, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
Banirazi teaches the addition limitation of a processor in [0015]

Regarding claim 11, the combination of Banirazi with Zamanian teaches the limitations of claim 9. Banirazi also teaches wherein the first directional measurement comprises a survey directional measurement. ([0059], a survey directional measurement is used)

In regards to claim 12, it is the system embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 13, it is the system embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 14, it is the system embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

In regards to claim 17, it is the computer readable embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
Banirazi teaches the addition limitation of a processor in [0015] and non-transitory machine-readable media in [0015], [0061]

In regards to claim 19, it is the computer readable embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.
In regards to claim 20, it is the computer readable embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 21, it is the computer readable embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

Regarding claim 22, the combination of Banirazi with Zamanian teaches the limitations of claim 20. Banirazi also teaches determine a control input based, at least in part, on the at least one of the first error and the second error; and ([0012], [0016]-[0018], [0044]-[0046], [0054], the control input is determined based on the error of the target and actual TFO, DTOB, and DWOB values)
adjust at least one of the wellbore trajectory model and trajectory of the wellbore based, at least in part, on the control input. ([0012], [0016]-[0019], [0056], [0059], the model and drill string are adjusted based on the control input)

Regarding claim 23, the combination of Banirazi with Zamanian teaches the limitations of claim 22. Banirazi also teaches wherein program code executable by the processor to adjust at least one of the wellbore trajectory model and the trajectory of the wellbore comprises program code executable to adjust at least one of the wellbore trajectory model and the trajectory of the wellbore based on a control loop and wherein the control input comprises at least one of a proportional control input, a integral control input, and a derivative control input. ([0012], [0016]-[0019], [0056], [0059], the model and drill string are adjusted based on the control input)

Regarding claim 24, the combination of Banirazi with Zamanian teaches the limitations of claim 24. Banirazi teaches wherein the one or more steering inputs comprise toolface and steering ratio. (Figures 4, 10, [0012], [0015], [0038], the steering is based on the toolface)

In regards to claim 25, it is the computer readable embodiment of claim 24 with similar limitations to claim 24, and is such rejected using the same reasoning found in claim 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doelalikar et al. USPPN 2015/0247399: Also teaches taking directional measurements to steer a drill string in a formation. Where the directional measurements are fed into the processing system for future control of the drill string.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147